     Case 2:16-cv-01606 Document 60 Filed 07/28/20 Page 1 of 3 PageID #: 227



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


ROBERT PEREZ,

             Plaintiff,

v.                                          Civil Action No. 2:16-1606

WEST VIRGINIA-AMERICAN WATER COMPANY,
AMERICAN WATER COMPANY, and EASTMAN
CHEMICAL COMPANY,

             Defendants.

                                           Consolidated with:

CRYSTAL GOOD, et al.,

             Plaintiffs,

v.                                          Civil Action No. 2:14-1374

WEST VIRGINIA-AMERICAN WATER
COMPANY, et al.,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             Pending are plaintiff Robert Perez’s (1) Motion in

Accordance with Rule 59(e) for Clarification, filed June 11,

2020, and (2) Motion to Show Proof of Service in Support of

Judgment Entitled, filed June 26, 2020.


             Plaintiff’s first motion reiterates his contention

that he was not fully compensated under the settlement and that
  Case 2:16-cv-01606 Document 60 Filed 07/28/20 Page 2 of 3 PageID #: 228



he is entitled to relief under Rule 59(e) of the Federal Rules

of Civil Procedure.    The court’s June 8, 2020 memorandum opinion

and order already denied plaintiff’s previous motion for relief

under Rule 59(e), filed on May 20, 2020, in addition to numerous

other motions seeking similar relief.        Although plaintiff’s

latest Rule 59(e) motion was received by the court on June 11,

2020, the document is dated June 7, 2020.         The timing and

substance of the latest Rule 59(e) motion indicate that

plaintiff is simply repeating the same arguments raised in his

May 20th motion.    Plaintiff has not sought relief from the

court’s June 8, 2020 decision, which was entered after plaintiff

mailed the instant motion and concluded that he has received his

full entitlement under the settlement agreement.


          Finally, plaintiff’s motion filed on June 26, 2020

attempts to show proof of service in support of relief the court

has already denied.    Thus, neither motion shows that plaintiff

is entitled to further relief.


          Accordingly, it is ORDERED that plaintiff’s Motion in

Accordance with Rule 59(e) for Clarification and his Motion to

Show Proof of Service in Support of Judgment Entitled be, and

they hereby are, denied.




                                    2
  Case 2:16-cv-01606 Document 60 Filed 07/28/20 Page 3 of 3 PageID #: 229



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: July 28, 2020




                                    3
